                     Case 2:16-cv-02468-BNW Document 30 Filed 07/20/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Tania V. Real de Ragan,
                                                       JUDGMENT For ATTORNEY FEES IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-02468-BNW
Carolyn W. Colvin,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that the motion for attorney’s fees (ECF No. 28) is GRANTED. Plaintiff’s attorney, the Law Offices of
Lawrence D. Rohlfing, is awarded attorneys’ fees pursuant to 42 U.S.C. § 406(b) in the amount of $7,000.00.

IT IS FURTHER ORDERED that the Law Offices of Lawrence D. Rohlfing shall reimburse Plaintiff the
amount of $3,013. 98 for EAJA fees previously paid by the Commissioner.




         7/20/21
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk


                                                             /s/ H. Magennis

                                                             Deputy Clerk
